UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6161



CEDRIC L. WILDER,

                                             Plaintiff - Appellant,

          versus


G. L. MASSEY; FRANKLIN FREEMAN; LYNN PHILLIPS;
RANDALL LEE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-953-5-H3)


Submitted:   August 28, 1997           Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedric L. Wilder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing sever-

al of his 42 U.S.C. § 1983 (1994) claims as frivolous but allowing

one claim to proceed. We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and
certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2